Citation Nr: 0618917	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bullous emphysema, to 
include as due to alleged mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), that denied the veteran's claim of 
entitlement to service connection for bullous emphysema, 
which the veteran claimed was due to his alleged exposure to 
mustard gas or some other toxic substance, including tear gas 
and manure fumes. 

In May 2006, the veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing has been associated with the claims file.  The 
case is now ready for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The veteran contends that his current bullous emphysema was 
either the result of his exposure to mustard gas and tear gas 
while conducting training exercises during service at Fort 
Hood, Texas, or to his exposure to manure dust while loading 
and unloading trucks at Fort Sill, Oklahoma.  

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran has experienced:  (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions.  (It is noted that emphysema is among the 
conditions that are associated with full body exposure to 
sulfur mustard.)  Service connection will not be established 
under this section if the claimed condition is due to the 
veteran's own willful misconduct, or if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316 (2005).

Development of the veteran's case has thus far failed to 
document the veteran's exposure to mustard gas or any other 
toxic gases in service.  For purposes of submitting a claim 
relating to exposure to toxic gases under 38 C.F.R. § 3.316, 
however, the Court has held that lay evidence of in-service 
exposure must initially be assumed as true.  The Court also 
held that whether the veteran meets the requirements of this 
regulation, including whether the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts.  At that point, the Board must consider the 
credibility of the veteran's testimony in light of all the 
evidence in the file.  See Pearlman v. Gober, 11 Vet. App. 
443 (1998).  This holding generally comports with other 
jurisprudence as the Board's role as fact finder.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, if the 
Board finds that the veteran was not exposed to mustard gas, 
he will not be offered the presumption of service connection 
afforded in 38 C.F.R. § 3.316.  

Notwithstanding, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to mustard gas exposure 
or other toxic exposure.  Even if it is determined that the 
preponderance of the evidence does not show that the veteran 
was exposed to mustard gas in service, the veteran can still 
potentially establish service connection if the record 
contains competent evidence linking any currently claimed 
disability to service.  See Combee, supra.  

It is noted in that regard, that there is contained in the 
claims file a June 2003 statement from the veteran's 
physician indicating his "suspicion" that the veteran's 
"emphysema is on the basis of smoking and related to his gas 
exposure in the military."  Under U.S.C.A. § 5103A(d)(1) 
(West 2002), obtaining a medical examination and medical 
opinion is necessary if there is competent medical evidence 
of a current disability and evidence that the disability may 
be associated with the claimant's active duty, but the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

Under the circumstances of this case, the Board finds that an 
examination is necessary to determine whether the veteran's 
claimed emphysema disorder can be related to service either 
by way of his alleged exposure to mustard gas, or any other 
in-service event.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for an appropriate 
examination that includes a full review of the evidence in 
the veteran's claims file is shown for the proper assessment 
of the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, AMC must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of any respiratory disorder, including 
bullous emphysema, which may be present.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must specifically address 
the following medical questions:
Based upon the existing medical and 
historical record, is it unlikely, 
likely, or at least as likely as not 
(examiner to choose one) that the 
veteran's current emphysema or any 
other current respiratory disorder 
found is related to his period of 
service.  If it is found that it is 
unlikely to be related to the 
veteran's period of service, the 
examiner should indicate the likely 
cause of the veteran's current 
emphysema or other respiratory 
disorder.  
Assuming hypothetically that the 
veteran was exposed to mustard gas in 
service to the extent that he alleges, 
would it be unlikely, likely, or at 
least as likely as not (examiner to 
choose one) that the veteran's current 
emphysema or any other current 
respiratory disorder found is related 
to his period of service.  
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for bullous emphysema, 
to include as secondary to alleged 
exposure to mustard gas.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim of 
entitlement to service connection, and may result in a 
denial.  38 C.F.R. § 3.655 (2005).



                  
_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

